            Case 3:20-cv-02131-GPC-JLB Document 10 Filed 04/22/21 PageID.249 Page 1 of 7



                 1   OGLETREE, DEAKINS, NASH, SMOAK &
                     STEWART, P.C.
                 2   DAVID RAIZMAN, CA Bar No. 129407
                     david.raizman@ogletree.com
                 3   AMBER L. ROLLER, CA Bar No. 273354
                     amber.roller@ogletree.com
                 4   J. NICHOLAS MARFORI, CA Bar No. 311765
                     nicholas.marfori@ogletree.com
                 5   400 South Hope Street, Suite 1200
                     Los Angeles, California 90071
                 6   Telephone: 213-239-9800
                     Facsimile: 213-239-9045
                 7
                     Attorneys for Defendant
                 8   SF Markets, LLC (erroneously sued as Sprouts
                     Farmers Market, Inc.)
                 9

             10                           UNITED STATES DISTRICT COURT
             11                        SOUTHERN DISTRICT OF CALIFORNIA
             12

             13      AMBER GILLES,                               Case No. 3:20-cv-02131-GPC-JLB
             14                  Plaintiff,                      DEFENDANT’S REPLY
                                                                 MEMORANDUM IN SUPPORT OF
             15            v.                                    ITS MOTION TO DISMISS
                                                                 PURSUANT TO F.R.C.P.
             16 SPROUTS FARMERS MARKET,                          RULE 12(b)(6)
                INC. AND DOES 1 THROUGH 20,
             17 INCLUSIVE,                                       Date:       May 14, 2021
                                                                 Time:       1:30 p.m.
             18                  Defendants.                     Place:      Courtroom 2D, 2nd Floor
             19
                                                                 Complaint Filed: October 30, 2020
             20                                                  Trial Date:       None
                                                                 District Judge: Hon. Gonzalo P. Curiel
             21                                                                    Courtroom 2D,
                                                                                   Schwartz
             22                                                  Magistrate Judge: Hon. Jill L. Burkhardt
                                                                                   Courtroom Suite 5140,
             23                                                                    Schwartz
             24

             25

             26

             27

             28
                                                                                Case No. 3:20-cv-02131-GPC-JLB
                                        DEFENDANT’S REPLY MEMORANDUM IN SUPPORT OF
Reply
Memorandum ISO
                                     ITS MOTION TO DISMISS PURSUANT TO F.R.C.P. RULE 12(b)(6)
            Case 3:20-cv-02131-GPC-JLB Document 10 Filed 04/22/21 PageID.250 Page 2 of 7



                 1   I.    INTRODUCTION
                 2         In her opposition to the Rule 12(b)(6) Motion to Dismiss filed by defendant
                 3   SF Markets, LLC (“Sprouts,” erroneously sued as “Sprouts Farmers Market, Inc.”),
                 4   plaintiff Amber Gilles (“Plaintiff”) has proffered eight numbered paragraphs
                 5   comprising her entire opposition (“the Opposition”) purporting to challenge Sprouts’
                 6   well-reasoned legal argument regarding Plaintiff’s failure to state a claim for which
                 7   relief may be granted pursuant to Rule 12(b)(6) of the Federal Rules of Civil
                 8   Procedure.1 While crediting her brevity, Plaintiff has nonetheless failed to
                 9   successfully rebut the arguments that warrant dismissal of the Complaint, and
             10      accordingly, her claims should be dismissed.
             11      II.   PLAINTIFF HAS WAIVED HER OPPOSITION TO THE DISMISSAL
                           OF HER RETALIATION AND NEGLIGENCE CLAIMS.
             12
                           Section VI of Sprouts’ moving brief addressed Plaintiff’s failure to state a
             13
                     prima facie case for negligence. (ECF No. 7-1, 16-17.) Plaintiff has entirely failed
             14
                     to respond to this argument, and does not even mention her negligence claim in the
             15
                     Opposition. Accordingly, Plaintiff has waived opposition to Sprouts’ Motion to
             16
                     Dismiss as it pertains to her negligence claim, which should be dismissed as
             17
                     uncontested. See Stichting Pensioenfonds ABP v. Countrywide Fin. Corp., 802 F.
             18
                     Supp. 2d 1125, 1132 (C.D. Cal. 2011) (“‘[I]n most circumstances, failure to respond
             19
                     in an opposition brief to an argument put forward in an opening brief constitutes
             20
                     waiver or abandonment in regard to the uncontested issue.’”) (citing Sportscare of
             21
                     America, P.C. v. Multiplan, Inc., 2011 WL 589955, at *1 (D.N.J. Feb. 10, 2011)).
             22
                           Similarly, Plaintiff’s Opposition also fails to address her claim of retaliation
             23
                     under the Americans with Disabilities Act (“ADA”) and the Unruh Civil Rights Act
             24

             25
                     1
                 In addition, one paragraph of the Opposition – Paragraph 7 – appears to be an
             26 improper sur-reply to Defendant’s Motion to Dismiss Pursuant to Rule 4(m) of the
                Federal Rules of Civil Procedure (ECF Nos. 3, 3-1), addressing the issues of
             27 Plaintiff’s service of the Complaint, rather than the merits of Defendant’s 12(b)(6)
                arguments. Plaintiff already filed her opposition to the Rule 4(m) motion to dismiss.
             28 (ECF No. 5.)
                                                              1                 Case No. 3:20-cv-02131-GPC-JLB
                                  REPLY MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
Reply
Memorandum ISO
                                 DEFENDANTS’ MOTION TO DISMISS PURSUANT TO F.R.C.P. RULE 12(B)(6)
            Case 3:20-cv-02131-GPC-JLB Document 10 Filed 04/22/21 PageID.251 Page 3 of 7



                 1   (“the Unruh Act”), addressed in Section V of Sprouts’ Motion to Dismiss. (ECF
                 2   No. 7-1 at 16.) Accordingly, the motion to dismiss her retaliation claims should also
                 3   be dismissed as uncontested.
                 4   III.   SPROUTS IS NOT REQUIRED TO PROVIDE THE EXACT
                            ACCOMMODATION OF PLAINTIFF’S CHOICE
                 5

                 6          In her Opposition, Plaintiff summarily rejects every single accommodation
                 7   proffered by Sprouts: (a) the ability to wear a face shield in lieu of a face mask (ECF
                 8   No. 9 ¶ 1); (b) online shopping (id. ¶ 4); and (c) utilizing a store employee to shop
                 9   for her. (Id.) Plaintiff appears to suggest that only two possible accommodations
             10      exist: permission to simply not comply with Sprouts’ face covering policy in any
             11      way or the establishment of “certain hours for persons who are unable to comply
             12      with the store’s mask mandate.” (Id. ¶ 6.) The first proposed accommodation is
             13      addressed at length in Sprouts’ Motion to Dismiss (ECF No. 7-1) and nowhere
             14      rebutted in the Opposition. Plaintiff’s second proposed accommodation (separate
             15      store hours) appears to be her complete response to Sprouts’ extensively-reasoned
             16      and well-supported argument that permitting Plaintiff (or any other individual) to
             17      shop without a mask creates a direct threat of harm to Sprouts employees and other
             18      customers:2 that Sprouts should have certain hours in which Sprouts does not require
             19      anyone to comply with its face covering policy. This obviously does nothing to
             20      mitigate the very real direct threat posed by the COVID-19 global pandemic, and
             21      would instead increase the direct threat, particularly with regard to the safety of
             22      Sprouts’ employees, whom Plaintiff would apparently require to work during these
             23

             24
                     2
                  Sprouts at least assumes that Plaintiff intends to argue that she does not pose a
             25 direct threat to others. The title to this section (confusingly) is “Defendant is not a
                threat to others” and includes an allegation “In lieu of wearing a mask, Defendant
             26 can maintain a six foot distance from other shoppers and store personnel.” (ECF
                No. 9 ¶ 6.) Sprouts assumes that Plaintiff intended to say “Plaintiff” instead of
             27 “Defendant.” But the argument misses the point and defies the well-accepted facts
                about COVID-19 and CDC guidance that no one knows at any given time what
             28 threat he or she may present to others.
                                                              2                 Case No. 3:20-cv-02131-GPC-JLB
                                  REPLY MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
Reply
Memorandum ISO
                                 DEFENDANTS’ MOTION TO DISMISS PURSUANT TO F.R.C.P. RULE 12(B)(6)
            Case 3:20-cv-02131-GPC-JLB Document 10 Filed 04/22/21 PageID.252 Page 4 of 7



                 1   times in constant exposure to unmasked individuals, many of whom could be
                 2   asymptomatic or pre-symptomatic carriers of COVID-19. This proposed
                 3   accommodation is reckless and not a required reasonable modification under the
                 4   ADA. See 42 U.S.C. § 12182(b)(2)(A)(ii) (excusing “reasonable modifications” that
                 5   would, as here, “fundamentally alter” the nature of the goods and services);
                 6   Karczewski v. K Motors, Inc., 2015 WL 1470651, at *3 (S.D. Cal. Mar. 21, 2015),
                 7   vacated and remanded, 693 F. App'x 628 (9th Cir. 2017) (noting that the ADA does
                 8   not require the provision of different services).
                 9         However, even if Plaintiff’s proposal was a reasonable modification, the ADA
             10      does not require Sprouts to provide the exact accommodation that she prefers, merely
             11      a reasonable modification (of which it has provided several). See Orlando v.
             12      Los Alamitos Racing Ass'n, 676 F. App'x 685, 686 (9th Cir. 2017) (noting that the
             13      plaintiff has not “pointed to an aspect of the ADA that requires [the defendant] to
             14      implement either of his preferred methods and we have found none”).
             15            Plaintiff’s challenges to the three reasonable accommodations offered by
             16      Sprouts are similarly unavailing. Plaintiff summarily argues that she is also unable
             17      to wear a face shield because “a face shield is a non-permeable barrier placed
             18      directly in front of the wearer’s mouth and face, which is clearly restrictive to
             19      breathing; perhaps not to the same extent as a face mask, but restrictive nonetheless.”
             20      (ECF No. 9 ¶ 1.) First, these conclusory assertions do not appear in the Complaint
             21      and are therefore irrelevant to an evaluation under Rule 12(b)(6). Furthermore, the
             22      vagueness of this “restrictive but not as restrictive” argument highlights the issues
             23      presented by Plaintiff’s failure to identify what her “respiratory disability” is, an
             24      argument that Plaintiff also fails to address to in her Opposition.
             25            In response to the personal shopping and online shopping accommodations
             26      offered by Sprouts, Plaintiff argues that these would “deprive Plaintiff of the benefit
             27      of entering the store to select her own produce,” stating that she needs to view,
             28      touch, and smell the products to select the “most appealing specimen.” (ECF No. 9
                                                              3                 Case No. 3:20-cv-02131-GPC-JLB
                                  REPLY MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
Reply
Memorandum ISO
                                 DEFENDANTS’ MOTION TO DISMISS PURSUANT TO F.R.C.P. RULE 12(B)(6)
            Case 3:20-cv-02131-GPC-JLB Document 10 Filed 04/22/21 PageID.253 Page 5 of 7



                 1   ¶ 4.) Plaintiff has failed to identify how having a Sprouts employee (an individual
                 2   with presumably extensive experience with fresh fruits and vegetables) select the
                 3   most appealing specimen would yield a materially different result than Plaintiff
                 4   doing so for herself. See Orlando v. Los Alamitos, 676 F. App'x at 686 (noting the
                 5   plaintiff’s failure to explain why his preferred accommodation would provide
                 6   “meaningfully different access” than the accommodation provided by defendant was
                 7   fatal to his claim).
                 8          More to the point, the ADA prohibits a failure to make reasonable
                 9   modifications in policies, practices, or procedures when such modifications are
             10      necessary to afford such goods, services, facilities, privileges, advantages, or
             11      accommodations to individuals with disabilities. 42 U.S.C. §12182(b)(2)(A)(ii)
             12      (emphasis added). This is accomplished by a consideration of how facilities are used
             13      by non-disabled guests and taking reasonable steps to provide disabled guests with a
             14      “like” experience. Baughman v. Walt Disney World Co., 685 F. 3d 1131, 1135 (9th
             15      Cir. 2012). However, nothing in the ADA requires an identical experience for
             16      disabled and non-disabled guests, which is what Plaintiff demands here. Gil v.
             17      Winn-Dixie Stores, Inc., No. 17-13467, Slip Op. at 25 (11th Cir. April 7, 2021). As
             18      the Baughman court noted, “[f]acilities are not required to make any and all possible
             19      accommodations that would provide full and equal access to disabled patrons; the
             20      need only make accommodations that are reasonable.” Id. (noting that facilities may
             21      consider several factors, including safety).
             22      IV.    PLAINTIFF’S FLIPPANT RESPONSES TO DEFENDANT’S SAFETY
                            CONCERNS ARE UNAVAILING
             23

             24             Plaintiff further appears to attempt to discredit Defendant’s determination that
             25      the eligibility criteria incorporated into its face covering policy are neutral and
             26      necessary for the safe operation of Sprouts’ stores. Plaintiff argues that, because
             27      Sprouts’ policy permits children under the age of 2 to enter the stores without face
             28
                                                               4                 Case No. 3:20-cv-02131-GPC-JLB
                                   REPLY MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
Reply
Memorandum ISO
                                  DEFENDANTS’ MOTION TO DISMISS PURSUANT TO F.R.C.P. RULE 12(B)(6)
            Case 3:20-cv-02131-GPC-JLB Document 10 Filed 04/22/21 PageID.254 Page 6 of 7



                 1   coverings, the policy is somehow at odds with CDC recommendations and not a
                 2   neutral criterion. This argument hardly merits a response.
                 3         First, Plaintiff offers no support for her contention that, because Sprouts’ face
                 4   covering policy does not eliminate every potential source of COVID-19 risk, it is
                 5   somehow disingenuous. Indeed, such an argument cuts against Sprouts’ clear
                 6   authority under the ADA to conduct a direct threat analysis, relying on both public
                 7   health authorities and the infectious disease expert Sprouts has retained. (See ECF
                 8   No. 7-1, Ex. A.) The CDC guidelines are necessarily broader than Sprouts’ analysis,
                 9   which focuses only on safety within Sprouts’ grocery stores. This argument also
             10      presents a false equivalence between Plaintiff, an adult woman, and an infant, not
             11      independently shopping in Sprouts’ stores, and incapable of wearing a mask, unlike
             12      Plaintiff. Furthermore, Plaintiff has the ability to take advantage of the personal and
             13      online shopping reasonable accommodations offered by Sprouts, unlike a child under
             14      the age of 2.
             15            Second, Plaintiff’s argument that because the eligibility criteria presumably
             16      excludes an individual who is unable to wear a mask due to a disability, it somehow
             17      follows that the criteria is not neutral, completely disregards the language of the
             18      ADA. Again, Plaintiff proffers no support for this position, and with good reason.
             19      The implementing regulations anticipate the imposition of neutral rules and criteria
             20      that screen out individuals with disabilities if the criteria are necessary for the safe
             21      operations of the public accommodation. 28 C.F.R. § 36.301(b) (emphasis added).
             22      Plaintiff’s interpretation would render this regulation unnecessary, and ignores the
             23      extensive case law supporting Sprouts’ position, as discussed at length in Section
             24      IV(B) of Sprouts’ Motion to Dismiss. (ECF No. 7-1 at 14-18.) Furthermore, as the
             25      ///
             26      ///
             27      ///
             28      ///
                                                              5                 Case No. 3:20-cv-02131-GPC-JLB
                                  REPLY MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
Reply
Memorandum ISO
                                 DEFENDANTS’ MOTION TO DISMISS PURSUANT TO F.R.C.P. RULE 12(B)(6)
            Case 3:20-cv-02131-GPC-JLB Document 10 Filed 04/22/21 PageID.255 Page 7 of 7



                 1   CDC has observed, “most people with underlying medical conditions can and should
                 2   wear masks,” including individuals with asthma.3 (Ex. 7 to ECF No. 7-3.)
                 3         Finally, Plaintiff argues (again without support) that she is not a threat to
                 4   others, arguing that “[i]n lieu of a mask, Defendant [sic] can maintain a six foot
                 5   distance from other shoppers and store personnel.” (ECF No. 9 ¶ 6.) This again
                 6   disregards common sense, the central purpose of the health orders mandating indoor
                 7   masking and the opinion of Sprouts’ infectious disease expert, who opined that “due
                 8   to the nature of the work at Sprouts, 6-foot distancing and physical barriers are not
                 9   always feasible, hard to enforce with the public, or may be of limited effectiveness in
             10      preventing transmission in the absence of other protective measures, such as face
             11      coverings.” (Ex. A to ECF No. 7-1 at 3.) Plaintiff cannot supplant the expert
             12      analysis of Sprouts’ expert with her own self-serving, unsupported, and unqualified
             13      opinion. Accordingly, whether Plaintiff believes she is a direct threat is irrelevant.
             14      V.    CONCLUSION
             15            For the reasons stated above, Sprouts respectfully requests that its motion to
             16      dismiss should be granted.
             17                                                 Respectfully submitted,
             18      DATED: April 22, 2021                      OGLETREE, DEAKINS, NASH, SMOAK
                                                                & STEWART, P.C.
             19

             20
                                                                By: /s/ Amber L. Roller
             21                                                     Amber L. Roller
                                                                    J. Nicholas Marfori
             22
                                                                Attorneys for Defendant SF Markets, LLC
             23                                                 (erroneously sued as Sprouts Farmers
                                                                Market, Inc.)
             24

             25
                                                                                                       44938368.1
             26

             27
                     3
                      Again, this underscores the problems of Plaintiff’s failure to sufficiently identify
             28      her alleged respiratory condition.
                                                              6                 Case No. 3:20-cv-02131-GPC-JLB
                                  REPLY MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
Reply
Memorandum ISO
                                 DEFENDANTS’ MOTION TO DISMISS PURSUANT TO F.R.C.P. RULE 12(B)(6)
